DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1: The limitation, “a vertically asymmetric homogenous structure,” is indefinite.  Neither a lighting device nor a single optic device have an inherent vertical axis and/or vertical direction.  Without defining a vertical axis and/or direction, the term, “vertically,” remains indeterminate.

Instead of ‘center axis,’ optical axis or principal axis seems to be the terminologies that are more widely accepted in the optics art.  Here is a definition from the britannica.com: optical axis, the straight line passing through the geometrical centre of a lens and joining the two centres of curvature of its surfaces. Sometimes the optical axis of a lens is called its principal axis. The path of a light ray along this axis is perpendicular to the surfaces and, as such, will be unchanged. All other ray paths passing through a lens and its optical centre (the geometrical centre of a thin lens) are called secondary axes. The optical axis of a curved mirror passes through its geometric centre and its centre of curvature.
However, even the terminologies, optical axis or principal axis, are defined for an optical system that has a rotational symmetry, wherein the limitation is directed to asymmetric filtering optic.
For the purpose of prior art examination, examiner will assume that what are meant by ‘vertically’ and ‘a center axis of the filtering optic that extends away’ is an imaginary axis that extends in a perpendicular direction from a top flat surface of what looks like flat substrates supporting the LED chip in the applicant’s Figures 1, 2A, 2B, and 2C, wherein the axis passes through the geometric center of the filtering optic.
Claims 2-4, 7, and 16-21 are indefinite at least due to dependency on the indefinite base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smits (US 20060102914 A1).
Re Claim 1: Smits discloses 
a lighting device comprising:
a light source (fig 8: 10) emitting light having a first bandwidth; and 
a single optic device (fig 8: 62) coupled directly to said light source, 
wherein said single optic device is a vertically asymmetric homogeneous structure (p23: non-symmetrical lenses) that filters the light emitted from the light source having a preselected subrange of wavelengths within said first bandwidth to generate a first filtered light (p61: The phosphor 60 is energized by the LED emission (e.g., blue or UV light) and emits light of a different wavelength, such as green, yellow, or red., p62) and said single optic device exclusively determines a shape of all of said light emitted from the light source (Examiner: The lens 62 (in fig 8), by its shape, shapes all of said light emitted.).
Re Claim 2: Smits discloses that the lighting device recited in claim 1, wherein said subrange of wavelengths comprises light having wavelengths in the range from 
Re Claim 3: Smits discloses the lighting device recited in claim 1, wherein said single optic device shifts light from within a first predetermined wavelength range to light within a second predetermined wavelength range and said first predetermined wavelength range includes light having wavelengths within said preselected subrange of wavelengths (p61: The phosphor 60 is energized by the LED emission (e.g., blue or UV light) and emits light of a different wavelength, such as green, yellow, or red.).
Re Claim 15: Smits discloses 
a luminaire comprising: 
at least one LED (fig 8: 10) that emits light in a first range of wavelengths; and
a filtering optic (fig 8: 62) coupled directly to said at least one LED, 
wherein said filtering optic is a single homogeneous structure that shifts light in a first subrange of said first range of wavelengths to light having wavelengths in a second subrange of wavelengths different than said first subrange (p61: The phosphor 60 is energized by the LED emission (e.g., blue or UV light) and emits light of a different wavelength, such as green, yellow, or red., p62) and at the same time,
wherein said filtering optic further exclusively determines a shape of all of said light emitted from said LED (Examiner: The lens 62 (in fig 8), by its shape, determines a shape of all of said light emitted.), and
wherein said filtering optic is asymmetric along a center axis of the filtering optic that extends away from the at least one LED (p23: non-symmetrical lenses).

Re Claim 21: Smits discloses the lighting device recited in claim 1, wherein the light source emitting light having the first bandwidth is a first light source; and wherein the single optic device coupled directly to said first light source is a first single optic device, the lighting device further comprising:
a second light source emitting light having a second bandwidth; and
a second single optic device coupled directly to said second light source, wherein said second single optic device is an asymmetric (p23: non-symmetrical lenses) homogenous structure that filters the light emitted from the second light source having a preselected subrange of wavelengths within said second bandwidth to generate a second filtered light and said second single optic device exclusively determines a shape of all of said light emitted from the second light source (figs 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20060102914 A1) in view of Bailey (US 20120020092 A1).
Re Claim 4: Smits discloses that the lighting device recited in claim 1, wherein said single optic device is an optic made of a material into which a filtering agent is disposed (p62: the phosphor powder may be mixed with the liquid silicone so as to become embedded in the lens 62) prior to forming the single optic device and said filtering agent filters said light having a preselected subrange of wavelengths (p61: The phosphor 60 is energized by the LED emission (e.g., blue or UV light) and emits light of a different wavelength, such as green, yellow, or red.).
However, Smits does not disclose that said optic device is a free-form optic device.
Bailey however discloses that said optic device is a free-form optic device (p51: freeform-shaped lenses for shaping the emission pattern from the package.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Bailey’s teaching in the Smits’ device for the maximum degree of freedom and flexibility for designing optic devices.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20060102914 A1) in view of Pas (US 20100001660 A1).
Re Claim 7: Smits discloses the lighting device recited in claim 1.

Pas discloses that said preselected subrange of wavelengths corresponds to a range of wavelengths that damage or otherwise deteriorate one or properties of a food product when absorbed by said food product (p6: a minimum of, or absence of infrared and ultraviolet radiation promoting deterioration or discolouring of food products).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pas in the device of Smits for the purpose of preventing food degradation.
Re Claim 18: Smits discloses the luminaire recited in claim 15.
However, Smits does not disclose that said luminaire is installed to illuminate food products.
Pas discloses luminaire installed to illuminate food products (p46: An adjusted light colour may also affect the attractiveness of the product presentation, as is the case with the known red-coloured light for meat products.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pas in the device of Smits for the purpose of presenting food under lighting that enhances the appearance of the food.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20060102914 A1) in view of Yamakawa (US 20140036499 A1).

However, Smits does not disclose that an amount of luminous flux in said second subrange is greater than before after said step.
Yamakawa however discloses that an amount of luminous flux in a second subrange is greater than before after a step (fig 3, fig 5, p74: Blue light emitting LED chips each having a light emission peak wavelength of 450 nm were prepared….  p76: FIG. 3 shows a result obtained by measuring the light emission spectrum of the bulb-type white light source in Example 1 according to total luminous flux measurement using an integrating sphere in conformity with JIS-C-8152.  FIG. 5 shows (P(LAMDA)xV(LAMDA))/(P(LAMDAmax1)xV(LAMDAmax1)) in Example 1, which is obtained by using the spectral luminous distribution V(LAMDA) in FIG. 1. Note that LAMDAmax1 in Example 1 is 574 nm.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Yamakawa’s teaching in the device of Smits for the purpose of producing a more natural white light.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20060102914 A1) in view of Deurenberg (US 20080290251 A1).
Re Claim 19: Smits discloses that the luminaire recited in claim 15.
However, Smits does not disclose that at least one non-filtering optic coupled to at least one new LED different than said at least one LED, wherein said non-filtering 
Deurenberg however discloses that at least one non-filtering optic (fig 2: 14c) coupled to at least one new LED (16c in fig 2) different than said at least one LED, wherein said non-filtering optic emits light in said first range of wavelengths (p36: the emission from the intrinsic blue LED light source 14c); and a controller (fig 2 : 33) configured to control whether the at least one new LED is energized to emit light.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Deurenberg’s teaching in the device of Smits for the purpose of creating stable white light.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20060102914 A1) modified by Deurenberg (US 20080290251 A1) in view of Pas (US 20100001660 A1)
Re Claim 20: Smits modified by Deurenberg discloses the luminaire recited in claim 19 wherein said luminaire is installed to illuminate one or more objects, wherein light is emitted by said filtering and non-filtering optics.
However, Smits modified by Deurenberg does not disclose one or more objects that are sensitive to specific wavelengths of light and said controller is configured to minimize an amount of light emitted by said optics in said specific wavelengths.
Pas discloses one or more objects that are sensitive to specific wavelengths of light and said controller is configured to minimize an amount of light emitted by said 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pas’ teaching in the device of Smits modified by Deurenberg for the purpose of preventing food degradation.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s latest claim amendment introduces indefiniteness as explained above in the section above, “Claim Rejections - 35 USC § 112.”  In addition, Smits discloses said single optic device is a vertically asymmetric homogeneous structure (p23: non-symmetrical lenses) and said filtering optic is asymmetric along a center axis of the filtering optic that extends away from the at least one LED (p23: non-symmetrical lenses).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887  

/THIEN M LE/Primary Examiner, Art Unit 2887